Title: To John Adams from the Chevalier de La Luzerne, 29 September 1779
From: La Luzerne, Anne César, Chevalier de,French Minister to the U.S.
To: Adams, John


     Philadelphia, 29 September 1779.
     printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:173–174 (JA’s English translation); for the French text, see JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:115.
     Praising John Adams for “moderation and Equity,” La Luzerne assured him that the appointment as minister to negotiate the peace would be as widely approved in Europe as in America and offered passage to France on the frigate La Sensible.
    